Citation Nr: 0533124	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a disability claimed to 
be manifested by swelling, pain and discomfort in the right 
lower extremity.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran had 20 years of active military service, to 
include verified service from January 1995 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which denied a claim for service 
connection for swelling, pain and discomfort in the right 
lower extremity.

The veteran provided testimony in support of her appeal at 
hearings held at the RO before a hearing officer in October 
2003, and before the undersigned at the Board in July 2004.  
Transcripts of both hearings have been made part of the 
record.   


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  It is not shown that the veteran currently has a 
disability manifested by swelling, pain and discomfort in the 
right lower extremity.


CONCLUSION OF LAW

A disability claimed to be manifested by swelling, pain and 
discomfort in the right lower extremity was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and her representative, if 
any.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
her possession that pertains to the claim.

In this case, VA provided the specific notice described in 
the above paragraph in letters issued in December 2002 and 
November 2004.  At the June 2004, the Board also discussed 
the evidence needed to substantiate the claim, and provided 
the veteran with an opportunity to submit such evidence.  
Thus, the veteran has received adequate VCAA notice.  Short 
Bear v. Nicholson; No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  In this case, some VCAA notice was provided 
after the initial denial.  Delayed notice is generally not 
prejudicial to a claimant, and the vetera has made no 
allegation of prejudice from the delayed notice.  Mayfield v. 
Nicholson.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has had the veteran 
examined.  

In October 2004, VA sought to obtain medical records from the 
National Naval Medical Center, Department of the Navy, 
located in Bethesda, Maryland, but obtained a negative 
response in March 2005.  VA informed the veteran of its 
attempts to obtain this evidence in the above-cited letter of 
November 2004, and of the negative reply received in March 
2005 in a supplemental statement of the case issued 
thereafter, in June 2005.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matter on appeal.  The appeal is ready to be considered on 
the merits.


II.  Applicable legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

III.  Factual background and legal analysis

The veteran's service medical records reveal that she 
reported, when examined in March 1989 for extension of her 
military service, that her right foot swelled after being on 
her feet for some time.  The examining physician noted that 
there was mild right foot edema, but pointed out that the 
condition was not considered disabling ("NCD"), and cleared 
the veteran for extension of her service.

On periodic physical examination in September 1994, the 
veteran reported a history of swollen or painful joints.  
Specifically, she stated that she had a 12-year history of 
right hip and right foot swelling and pain, particularly 
after running.  Once again, no disabling condition was noted 
or diagnosed and the veteran was deemed qualified to continue 
on active duty.

On medical consultation in October 1994, the veteran stated 
that she believed that her symptoms had been precipitated 
after a C-section she underwent in 1982.  Symptoms occurred 
after prolonged standing or sitting, although they did not 
involve claudication or caused limitations of physical 
activity or problems ambulating.  The examination was 
essentially negative and the assessment was right foot 
swelling.  A venous duplex study was nevertheless scheduled.

Service medical records also dated in October 1994 reveal 
that the venous duplex study was within normal limits.  The 
assessment was right lower extremity edema of unknown 
etiology.

On periodic physical examination in October 1996, the veteran 
was again noted to have mild right lower extremity edema.  
This fact notwithstanding, a venous Doppler study reportedly 
conducted on October 15, 1996, was within normal limits 
("WNL").

The report of the above-mentioned Doppler study is of record 
as well, showing an impression of small superficial femoral 
vein along its mid and distal portion, with no evidence of 
deep venous thrombosis ("DVT").

On physical examination for separation purposes in September 
1999, the veteran gave a history of right leg and foot 
swelling since a C-section in 1982.  The physical examination 
of her lower extremities was, however, normal, and no 
pertinent diagnosis was given.

At her October 2003 RO hearing, the veteran stated that what 
bothered her was not so much the pain, but the discomfort, 
swelling, numbness, and tingling that she had had since 1982 
in her right lower extremity.  She acknowledged not having 
sought any medical care since her retirement from the Navy, 
but expressed willingness to report for a VA medical 
examination.  VA examined the veteran later that month.

On VA arteries, veins and miscellaneous medical examination 
in October 2003, the examiner noted that he had reviewed the 
claims folder which, did not contain any records of 
hospitalization for the C-section.  The veteran complained of 
swelling, discomfort and tingling in the right lower 
extremity since the inservice C-section.  She reported that 
the symptoms were present all the time, although the swelling 
fluctuated and was worse after certain types of physical 
exertion.  She had in the past been advised to wear "TED" 
stockings for her symptoms.

The examiner noted that the claims folder contained the 
report of an October 1994 venous duplex study, which had 
revealed no abnormalities, as well as an ultrasound 
examination of the right lower extremity done in October 
1996, which had showed no evidence of DVT.  He noted that the 
veteran came walking into the examination room with a normal 
pattern gait without any assistive device.  The extremities 
showed no clubbing or cyanosis.  There was trace edema over 
the tibias, bilaterally.  Although the toes of the right foot 
appeared somewhat larger than the toes on the left, there was 
no evidence of edema.

The skin in the veteran's lower extremities showed normal 
creases on the dorsum of the toes, bilaterally, without any 
stretching or shiny appearance. Dorsalis pedis and posterior 
tibial pulses were palpable 2+ bilaterally, and measurements 
of the thighs showed them to be essentially equal in 
circumference at two levels.

Motor nervous examination revealed normal ("5/5") muscle 
strength in both lower extremities, proximally and distally.  
Sensory examination revealed intact touch sensation using 
monofilament 5.07 bilaterally on the lower extremities.  Deep 
tendon reflexes were 2+ at the ankles, and 1+ at the knees, 
and symmetrical.  

Diagnostic tests were not indicated, as vascular studies in 
the past had been negative twice, as previously indicated in 
the report.  The diagnosis was "normal examination of the 
right lower extremity."

It was commented that the veteran had trace edema on both 
legs over the tibias only.  Mild asymmetrical enlargement of 
the toes on the right was noted, but the veteran is right-
handed.  Sometimes the extremity, or parts of it, may reveal 
slight enlargement or hypertrophy on the dominant side.  Any 
vascular compromise is likely to cause atrophy or shrinkage 
as opposed to hypertrophy.

At the July 2004 hearing, the veteran restated her history of 
right lower extremity swelling and numbness since her C-
section in 1982, and the fact that she had not sought medical 
help after service.  She indicated that she would seek and 
send to VA additional medical evidence in the very near 
future.

In October 2004, VA received from the veteran copies of 
records reflecting an August 2004 medical consultation at the 
National Naval Medical Center.  Those records reveal that the 
veteran was requesting "a complete physical to appeal a VA 
decision."  The veteran reported a history of right leg 
numbness, tingling, swelling, and discomfort since 1982, and 
indicated that she had had a Doppler study to rule out a DVT, 
as well as an echo study, which had shown a normal ejection 
fraction.  Nevertheless, she continued to experience constant 
tingling and numbness in her right lower extremity.

Physical examination revealed 2+ femoral pulses, no bruits, 
no tenderness to palpation in the legs, and no edema on 
either feet or lower leg.  Neurologically, the veteran was 
grossly intact.  She ambulated without difficulties or 
assistance.  She was also able to ambulate on tippy toes and 
heels without difficulty.  Tandem gait was intact and there 
was no Romberg sign.

On sensory examination, the veteran was noted to be intact to 
light touch equally, from head to toes, although there was a 
mild decrease in pinprick sensation on the lateral aspect of 
the right foot.  The assessment was listed as an unremarkable 
physical examination except for a very mild decreased 
sensation of pinprick to the lateral aspect of the right 
foot.

The record confirms the veteran's contentions of having had 
right lower extremity difficulties during service.  Thus the 
requirement of an inservice disease or injury is met.  
However, the claim fails due to the fact that the essential 
criterion of a current disability is not met.

The only evidence of record suggesting that the veteran has 
current disability from swelling, pain, or discomfort of her 
right lower extremity is the veteran's report of these 
symptoms.  While the October 2003 examination noted trace 
edema in both lower extremities, the examiner found no 
disability (as shown by the diagnosis of a normal 
examination).  The August 2004 examination did not identify 
any of the claimed symptoms, nor did it report a diagnosis.  

Equally significant, is the absence of any competent evidence 
of a nexus between the claimed current disability and 
service.  The veteran has asserted such a relationship; 
however, the record does not reflect that the veteran is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  The Board is therefore precluded from 
assigning any probative value to the veteran's opinion in 
this regard.

In view of the absence of competent evidence of current 
disability, or of a link between that claimed disability and 
service, the weight of the evidence is against the claim.  

Moreover, because the preponderance of the evidence is 
clearly against the veteran's service connection claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C.A. § 5107(b).  The claim, as such, must be 
denied.


ORDER

Service connection for a disability claimed to be manifested 
by swelling, pain and discomfort in the right lower extremity 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


